PER CURIAM.
“[T]he law is well settled that an alimony award may be modified only upon a determination that the needs of the receiving spouse, as originally established by the parties’ standard of living during the marriage, have changed.... A judgment providing for automatic increases in alimony violates this principle because it allows alimony to be increased, and the award thereby modified, without a determination of change in the recipient’s need.” Hamilton v. Hamilton, 552 So.2d 929, 931 (Fla. 1st DCA1989) (citations omitted). Here, a discrepancy exists between the circuit court’s final dissolution order and the parties’ property settlement agreement regarding which party will be responsible for payments on the Dodge Durango. Regardless of which party makes the vehicle payments, one thing is certain-the former wife’s needs will not increase upon the vehicle obligation being paid. Accordingly, we strike the final order’s prospective, automatic $800 per month increase in alimony. The order is affirmed in all other respects.
AFFIRMED in part; REVERSED in part.
BARFIELD, KAHN, and PADOVANO, JJ., concur.